ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_01_EN.txt.                     446




                               Declaration of Judge Al‑Khasawneh



                       I concur in finding that the Application filed by Honduras to intervene
                    in the proceedings, either as a party or a non‑party, cannot be granted
                    (Judgment, para. 76). I am likewise in basic agreement with the reasoning
                    on which this finding was reached.
                       Nevertheless, I feel compelled to append this brief declaration in order
                    to express my strong doubts regarding the need, the wisdom and the prac-
                    tical utility of distinguishing between the concepts of a “right” and “an
                    interest of a legal nature” (ibid., para. 37).
                       I have already had occasion in the context of the present case, but in
                    respect to another Application, to state my views fully on these matters
                    (Territorial and Maritime Dispute (Nicaragua v. Colombia), Application
                    by Costa Rica for Permission to Intervene, Judgment, I.C.J. Reports 2011
                    (II) ; dissenting opinion of Judge Al-Khasawneh, pp. 379-383, paras.
                    18-29) and no purpose would be served by repeating them in their enti-
                    rety. Suffice it to say that, to my mind, an interest of a legal nature is
                    nothing other than a right. The unfortunate expression “an interest of a
                    legal nature” was concocted, as a compromise, in 1920 by the Advisory
                    Committee of Jurists but has since been used interchangeably with the
                    expression “right”, legal reasoning not admitting of a hybrid concept
                    which is neither a right nor an interest. To draw normative consequences
                    from such an alleged distinction in terms of the requirements of proof
                    and the degree of protection afforded by law is not justified in my­
                    opinion. Moreover, even if one were to agree arguendo that “an interest
                    of a legal nature” may sometimes be different from a “right” it does not
                    follow that this will always be the case. When the two are not different,
                    i.e., when a State alleges — as is so often in requests for intervention —
                    that its interests of a legal nature are its rights to exercise sovereignty, the
                    question arises as to what standard of proof and what degree of protec-
                    tion should apply. This serves to demonstrate that the distinction is
                    unfounded in logic and we have already seen that it was never followed in
                    the practice of the Court. In the event, this attempt to define and clarify
                    the concept of “an interest of a legal nature” has not brought us nearer to
                    comprehending this concept. It has rather made it even more obscure.



                                                  (Signed) Awn Shawkat Al‑Khasawneh.




                    30




5 CIJ1020.indb 56                                                                                      14/06/13 11:47

